Silverman and Bloom, JJ.,
dissent in a memorandum by Bloom, J., as follows: Plaintiff, a 16 year old, was grievously injured as the result of a collision between an unregistered and uninsured motorcycle operated by him and an emergency medical service ambulance owned and operated by the New York City Health and Hospitals Corp. The emergency ambulance was proceeding north on Madison Avenue. Its red lights were flashing and its siren wailing. As the ambulance came to the intersection of 84th Street the motorcycle, which was proceeding east, entered the intersection. The right side front of the ambulance made contact with the rear of the motorcycle. Both the operator and his passenger were thrown from the motorcycle. The speed of the respective vehicles and the condition of the traffic lights are in sharp dispute. As a result of the accident plaintiff was rendered a paraplegic. The jury rendered a total verdict in favor of plaintiff in the sum of $5,000,000. The total verdict in favor of plaintiff’s parents was in the sum of $45,100. Negligence was apportioned 52.5% against Health and Hospitals Corporation and 47.5% to plaintiff. We are here concerned only with the size of the verdict rendered in favor of plaintiff. Without in any way denigrating the gravity of the injury suffered by him we are of the opinion that the verdict in his favor cannot be permitted to stand. We are of the opinion that, even as reduced by the majority, the verdict is grossly excessive. While we have no quarrel with the finding of negligence and the apportionment, we think that the exhibition of the film showing plaintiff’s capacity at the age of 11 as a stuntman, a career to which he aspired, was calculated to prejudice the jury. When coupled with the projections made by plaintiff’s economist and the allowance for pain and suffering, the result was a verdict which event as reduced should not be permitted to stand. Accordingly, we would reverse the judgment and remand for a new trial on the issue of damages only.